Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed July 27th, 2021. By the amendment claims 1 and 3-22 are pending with claims 1, 3-5, 8-10, 15-17 and 20 being amended, claim 2 being canceled and claims 21-22 being added. Unless otherwise stated the applicant’s amendments have overcome all objections and 35 U.S.C 112 rejections presented in the previous Office action.  
Priority
The applicant’s priority to provisional application 62/367,773 filed July 28, 2016 has been accepted in part. As the instant application is a continuation in part of the priority application, it has been determined that claims 3-4, 6, 11-12 and 14 are not supported by the provisional application 62/367,773. Support for these claims is found in provisional application 62/689,662 filed on June 25th 2018. Therefore claims 3-4, 6, 11-12 and 14 are given the priority date of June 25th, 2018.

Information Disclosure Statements
The Information Disclosure Statements filed on July 31st, 2019 and July 27th, 2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 5, 7, 10, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward et al. (US 20090029870), hereafter Ward.



With regards to claim 5, Ward discloses all the elements of claim 1 as outlined above. Ward further discloses selecting the cell activator to comprise a T cell activator (P00286, L8-9).

With regards to claim 7, Ward discloses all the elements of claim 1 as outlined above. Ward further discloses wherein the additive is selected from the group consisting of a cell aggregator, deionized water, a detergent, a surfactant, a solution to regulate salinity of the biofluid, a solution to regulate tonicity of the biofluid, a solution to regulate viscosity of the biofluid, a solution to regulate osmolarity of the biofluid, a solution to regulate ion concentration of the biofluid, and combinations thereof (P0012, L30-35).

With regards to claim 10, Ward discloses a system for microfluidic cell separation configured to separate target cells from non- target cells in a biofluid (Fig. 24), at least one microfluidic separation channel (P0012, L4) comprising at least one inlet, a first outlet, and a second outlet (Fig. 24); a source of the biofluid in fluid communication with the at least one inlet of the at least one microfluidic separation channel (P0012, L4-6); a source of  a predetermined volume of an additive comprising a cell activator in 

With regards to claim 13, Ward discloses all the elements of claim 10 as outlined above. Ward further discloses wherein the cell activator comprises a T cell activator (P00286, L8-9).

With regards to claim 15, Ward discloses all the elements of claim 10 as outlined above. Ward further discloses wherein the additive comprises at least one additive of a cell aggregator, deionized water, a detergent, a surfactant, a solution to regulate salinity of the biofluid, a solution to regulate tonicity of the biofluid, a solution to regulate viscosity of the biofluid, a solution to regulate osmolarity of the biofluid, a solution to regulate ion concentration of the biofluid, and combinations thereof (P0012, L30-35).

Claim Rejections - 35 USC § 103
Claim 3-4, 6, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward as applied to claims 1 and 10, respectively above, and further in view of Lipkens et al. (US 20180362918), hereafter Lipkens.

With regards to claims 3 and 4 Ward discloses all the elements of claim 1 as outlined above. Ward does not disclose selecting the cell activator to comprise a B cell activator, wherein the B cell activator comprises CpG oligodeoxynucleotides. 


With regards to claim 6, Ward discloses all the elements of claim 5 as outlined above. Ward does not disclose wherein the T cell activator comprises at least one of a soluble CD3 antibody, a bead coated with humanized CD3 and CD28 agonist antibodies, and Interleukin 2. 
However, Lipkens discloses wherein the T cell activator comprises at least one of a soluble CD3 antibody, a bead coated with humanized CD3 and CD28 agonist antibodies, and Interleukin 2 (P010, L49). Since the use of these antibodies are known in the art it is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention, to use one of these finite options as disclosed by Lipkens in the method disclosed by Ward.  

With regards to claims 11 and 12 Ward discloses all the elements of claim 10 as outlined above. Ward does not disclose selecting the cell activator to comprise a B cell activator, wherein the B cell activator comprises CpG oligodeoxynucleotides. 
However, Lipkens discloses selecting the cell activator to comprise a B cell activator (P0050, L3-6), wherein the B cell activator comprises CpG oligodeoxynucleotides (P0064, L4-6). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the cell activator as disclosed by Lipkens in the method disclosed by Ward, in order to increase efficiency of the method based on what target particles were being sorted. 


However, Lipkens discloses wherein the T cell activator comprises at least one of a soluble CD3 antibody, a bead coated with humanized CD3 and CD28 agonist antibodies, and Interleukin 2 (P010, L49). Since the use of these antibodies are known in the art it is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention, to use one of these finite options as disclosed by Lipkens in the method disclosed by Ward.  
 
Claims 8-9 and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward as applied to claims 1 and 10, respectively above, and further in view of Patzke (US 20130224777).

With regards to claims 8 and 16, Ward discloses all the elements of claim 1 and 10 respectively as outlined above. Ward does not disclose wherein the additive comprises cell a platelet activator or a cell adhesion molecule.
However Patzke discloses wherein the additive comprises cell a platelet activator or a cell adhesion molecule (P0011, L1). It would have been obvious for a person with ordinary skill in the art to use a platelet activator as disclosed by Patzke in the device disclosed by Ward, in order to increase the size of the non-target particles thus increasing the efficiency of the device.

With regards to claims 9 and 17, Ward discloses all the elements of claim 8 and 16 respectively as outlined above. Ward does not disclose wherein the additive comprises adenosine diphosphate.
However, Patzke discloses wherein the additive comprises adenosine diphosphate. It is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention to substitute known methods for each other (MPEP143.I.A) and is therefore rendered . 

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward as applied to claim 10 above, and further in view of Chan (US 20120214224).

With regards to claim 18, Ward discloses all the elements of claim 10 as outlined above. Ward does not disclose at least one input sensor configured to measure a concentration of target cells or non-target cells in the biofluid.
However, Chan discloses at least one input sensor configured to measure a concentration of target cells or non-target cells in the biofluid (P0018, L4-5). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the sensor as disclosed by Chan to the device disclosed by Ward, in order to know how much additive to add, thus reducing costs.

With regards to claim 19, Ward and Chan disclose all the elements of claim 18 as outlined above. Ward does not disclose further comprising at least one output sensor configured to measure at least one parameter of an output suspension, the at least one parameter comprising at least one of hematocrit (HCT%) of the output suspension, concentration of target cells in the output suspension, and concentration of non-target cells in the output suspension.
However, Chan discloses further comprising at least one output sensor configured to measure at least one parameter of an output suspension, the at least one parameter comprising at least one of hematocrit (HCT%) of the output suspension, concentration of target cells in the output suspension, and concentration of non-target cells in the output suspension (P0022, L8-9; P0006-P0008). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to add an output sensor as disclosed by Chan to the device as disclosed by Ward, in order to make sure the resulting concentrations are what is needed for a particular application. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward, and
Chan as applied to claim 19 above, and further in view of Anderson et al. (US 20110201099), hereafter Anderson.

With regards to claim 20, Ward and Chan disclose all the elements of claim 19 as outlined above. Ward and Chan do not disclose a control module in electrical communication with the at least one input sensor, the at least one output sensor, and the source of the additive, configured to introduce a predetermined volume of the additive into the biofluid in response to a measurement of at least one of the concentration of the target cells or the non-target cells in the biofluid and the parameter of the output suspension being outside tolerance of a target value.
However Anderson discloses a control unit to adjust the flowrate in the device (P0355, L14-16).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a control unit as disclosed by Anderson to the system as disclosed by Ward and Chan in order to bring the biofluid into a desired specification in a single-pass, thus reducing costs.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward  further in view of Kashanin et al. (US 20200316603), here after Kashanin.

With regards to claim 21-22 Ward discloses a method of separating target cells from non-target cells in a biofluid, comprising: pretreating the biofluid comprising mixed cells by introducing an additive to alter at least one of size of the target cells, size of the non-target cells, compressibility of the biofluid, compressibility of the target cells, compressibility of the non-target cells, aggregation potential of the target cells, and aggregation potential of the non-target cells, the additive comprising a cell activator; flowing the pretreated biofluid into an inlet of a microfluidic separation channel; and applying acoustic energy to the pretreated biofluid within the microfluidic separation channel, such that the target cells 
Ward does not disclose selecting the target cells to be leukocytes selected from the group consisting of mononuclear cells, lymphocytes, monocytes, granulocytes, agranulocytes, macrophages, T cells, B cells, NK cells, subclasses thereof, and combinations thereof; selecting the target cells to be a class of lymphocytes.
However, Kashanin discloses the use of a microfluidic system to separate cells wherein the target cells are selected from the group consisting of mononuclear cells, lymphocytes, monocytes, granulocytes, agranulocytes, macrophages, T cells, B cells, NK cells, subclasses thereof, and combinations thereof (P0121 L1-3); selecting the target cells to be a class of lymphocytes (P0121, L18-22). It is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention to combine known methods to yield predictable results. Therefore it would have been obvious for a person with ordinary skill in the art before the effective filing date of the invention to use the method disclosed by Ward to separate the cell types disclosed by Kashanin depending on what application the separated cells were being prepared for.  

Response to Arguments
Applicant's arguments filed July 27th 2021, have been considered and found persuasive. As outlined above, the priority date has been corrected. Claims 3-4, 6, 11-12 and 14 are not supported by the provisional application filed July 28th, 2016. Therefore Lipkens is still considered prior art for claims 3-4, 6, 11-12 and 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.L.B./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655